DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-7, 15-21, and 29-30 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Ericsson (“Details on lower-layer mobility enhancements”, 3GPP TSG-RAN WG1 Meeting #97).
Regarding claims 1 and 29, Ericsson discloses a user equipment and a method of wireless communication performed by a user equipment (UE), comprising: receiving configuration information associated with monitoring link quality on a non-serving cell of the UE, wherein the configuration information includes at least one of: information indicating a reference signal resource associated with the non-serving cell (see section 2.1 on pages 2 and 3), or information indicating an uplink resource associated with the non-serving cell (see uplink resource on page 2); monitoring a reference signal of the non-serving cell based at least in part on the configuration information (see measurement and reporting in paragraphs 2.1); and transmitting, to a serving cell using the uplink resource, a channel quality indicator associated with the non-serving cell based at least in part on the monitoring (see reporting of L-1 RSRP of non-serving cells over PUCCH/PUSCH on page 3).
Regarding claims 2, Ericsson discloses wherein the monitoring is associated with a beam failure detection or beam failure recovery operation (see pages 5-7, section 2.3Fast failure recovery).
Regarding claims 3, Ericsson discloses wherein the monitoring is associated with a radio link monitoring operation (see pages 2-3, section 2.1, where L1-RSRP reporting is part of the RLM operation).
Regarding claims 4, Ericsson discloses wherein the non-serving cell comprises at least one of a neighbor cell or a candidate cell of the UE (see neighbor cells on page 3).
Regarding claims 5, Ericsson discloses wherein the information indicating the reference signal resource indicates a physical cell identifier of the non-serving cell (see Proposal 3 on page 7, a physical cell identifier (PCI)).
Regarding claims 6, Ericsson discloses wherein the reference signal comprises at least one of a synchronization signal block or a channel state information reference signal for cell quality monitoring or beam quality monitoring on the non-serving cell (see SSB and CSI-RS on page 3).
Regarding claims 7, Ericsson discloses wherein the uplink resource includes at least one of a physical uplink control channel or a random access channel (RACH) resource configured in the uplink of a cell (see reporting the measurement using PUCCH or PUSCH on page 3).
Regarding claims 15-21 and 30, claims 15-21 and 30 describe a base station and a method that is a reverse process of the method performed by the user equipment claimed in claims 1-7 and 29. Claims 15-21 and 30 are, therefore, subject to the same rejection.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 8-14 and 22-28 are rejected under 35 U.S.C. 103 as being unpatentable over Ericsson in view of JRD Communication Inc. (WO 2018/0171044 A1).
Regarding claims 8-14, Ericsson discloses all the claimed subject matter including detecting a failure on the non-serving cell but doesn't specifically disclose using a threshold. However, JRD Communication Inc. discloses the use of a threshold (see paragraphs 00188-00197). The claim would have been obvious because a person of ordinary skill has good reason to pursue the known options within his or her technical grasp. If this leads to the anticipated success, it is likely the product not of innovation but of ordinary skill and common sense.
Regarding claims 22-28, claims 22-28 describe a base station and a method performed by a base station that is a reverse process of the method performed by the user equipment claimed in claims 8-14. Claims 22-28 are, therefore, subject to the same rejection.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN D NGUYEN whose telephone number is (571)272-3084. The examiner can normally be reached Monday-Friday 8:00 - 4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hassan Kizou can be reached on 571-272-3088. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRIAN D NGUYEN/Primary Examiner, Art Unit 2472